DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/21 has been entered.

Priority Date
Newly submitted claims 12-13 have a priority date of 05/23/14 since application PCT/US14/039454 is the first application within the priority chain to mention separate procedures.

Response to Arguments
Applicant's arguments filed 09/10/21 have been fully considered but they are not persuasive. 

The Examiner respectfully points out that Applicant’s own specification likewise does not provide any support for such a claim limitation (see 112a rejection below). 
As regards new/amended claims, see the rejections below. 

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 is objected to for claiming “the engagement of the engagement of the implantable..”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6-7, 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claim 1 is rejected for having new matter. The specification as originally filed does not have any support for “the at least one frame anchor only engages the adjustable stabilizing ring”. Applicant points to [0210] as having support for this claim limitation in their response mailed 09/10/21. However, this paragraph only indicates that the frame anchors (2420) “may be distinguished” from the ring anchors 2440. While it is true that the ring anchors 2440 are disclosed throughout as engaging tissue, and it is true that the frame anchors 2420 are disclosed within the embodiment of Figures 24 as engaging the ring, there is no part of the specification or drawings that show or describe the frame anchor only engaging the ring. 
Remaining claims are rejected for having new matter.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6-7, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukashima et al. (US 20120123531 A1), hereinafter known as Tsukashima in view of Bortlein et al. (US 20140214157 A1) hereinafter known as Bortlein, further in view of Fogarty et al. (US 20040122514 A1), hereinafter known as Fogarty.
claims 1, 3, and 6-7 Tsukashima discloses a method for treating the mitral valve (clm 6-7) ([0047]) comprising:
inserting a distal end of a catheter comprising a delivery system into the cardiovascular valve, the delivery system is configured to move one or more objects from a proximal end of the catheter to the distal end of the catheter (Figures 11a-c; [0051] catheter allows insertion of a ring therethrough);
guiding, via the delivery system, an adjustable stabilizing ring (Figure 1) in an elongate geometry from the proximal end of the catheter to the distal end such that the adjustable stabilizing ring transitions to an annular operable geometry upon exiting the distal end of the catheter ([0051] the Examiner notes, regarding the ring being guided from a proximal end to a distal end, that Tsukashima discloses the ring is “placed in an elongate insertion geometry such that the ring 102 can be inserted through a catheter into the heart”. The Examiner respectfully understands this to mean that the device is designed to travel through the catheter (i.e. from one end to the other). Alternatively, the person of ordinary skill in the art at the time the invention was filed would have found it obvious to have the ring guided from the proximal end, travel through the catheter, and then out the distal end, as the Examiner has understood [0051] as reading. There are only limited access points to insert the cardiovascular implant into a catheter, and as Tsukashima discloses the device travels through the heart, this would tell a person of ordinary skill that it can obviously travel from one (proximal) side to the other (distal) side);
deploying a plurality of anchors from the adjustable stabilizing ring ([0006]) to engage an annulus of the cardiovascular valve ([0006]);
but is silent with regards to guiding an implantable valve frame and engaging it with the adjustable stabilizing ring, the method being for stabilizing a replacement of a valve,
engaging comprises forming a mechanical contact between the frame and the ring, 
whether or not the valve frame is expanded for the mechanical contact,
and the valve frame including anchors to couple to the adjustable stabilizing ring.
However, regarding claims 1, 3, and 6-7 Bortlein teaches a method of stabilizing a replacement cardiovascular valve (Abstract) which includes guiding an implantable valve frame (Figure 1 item 30) and engaging it with an adjustable stabilizing ring (Figure 10 element 80),
the valve frame is self-expanded (clm 3) when it leaves the catheter ([0036]),
engaging comprises forming a mechanical contact between the frame and the ring (Figure 10);
and coupling at least one frame anchor of the frame to the ring such that the frame anchor only engages the ring by partially encompassing the adjustable ring (Figures 1, 10 item 50, 55; the anchor isn’t disclosed as passing through the ring in any way other than the partial encompassing, and so the frame anchor is only engaging the ring by encompassing). Tsukashima and Bortlein are involved 
Further, regarding claims 1, 3, and 6-7 Fogarty teaches a method of stabilizing a replacement of a cardiovascular valve (Abstract; [0013] the stabilizing ring 2 connects to the valve replacement 68) which includes delivering a stabilizing ring (2) and then guiding an implantable valve frame (68) comprising the replacement of the cardiovascular valve ([0119]) through the cardiovascular valve ([0108]) and through a center of the adjustable stabilizing ring (Figure 69),
engaging at least a portion of the implantable valve frame with the adjustable stabilizing ring ([0073]), thereby stabilizing a portion of the implantable valve frame with respect to the cardiovascular valve (Abstract; [0013], [0073]), 
wherein engaging at least a portion of the implantable valve frame with the adjustable stabilizing ring comprises forming a mechanical contact between the implantable valve frame and the adjustable stabilizing ring (Figure 69 and [0013]-[0014]).
Tsukashima and Fogarty are involved in the same field of endeavor, namely valve repair devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959). In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
Regarding claim 15-16 the Tsukashima Bortlein Fogarty Combination teaches the method of claim 1 substantially as is claimed,
wherein Bortlein further teaches the implantable valve frame is an angled D-shape ([0028] the Examiner understands the D-shape to be angled since it angles inward at the area of the clamp).

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukashima in view of Fogarty further in view of Bortlein as is applied above, further in view of Stryk (US 20080039934 A1). 
Regarding claims 12-13 the Tsukashima Bortlein Fogarty Combination teaches the method of claim 1 substantially as is claimed,
but is silent with regards to the ring’s engagement with the valve tissue as being a first procedure and the engagement of the frame to the ring is a second procedure.
However, regarding claims 12-13 Stryk teaches wherein the implantation of a first valve correcting implant is performed first in order to treat a malformed cardiovascular valve ([0008]-[0009]), and a subsequent procedure is performed to deliver a valve frame after a period of time ([0011]-[0014]). Tsukashima and Stryk are involved in the same field of endeavor, namely the treatment of heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the Tsukashima Bortlein Fogarty Combination so that the implantation of the ring and valve frame are done in different procedures, such as is taught by Stryk in order to allow the treatment of the valve with the ring first, and if the malcoaptation of the valve remains or gets worse, or the implant degenerates so it no longer works or functions well, the use of another valve implant correcting element (e.g. a frame) can be done. In the case of the Tsukashima Bortlein Fogarty Stryk Combination, the initial use of the ring of Tsukashima would be the obvious first implant which is tried, and if the leaflets need to be replaced thereafter a frame with leaflets can be subsequently used.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukashima in view of Fogarty further in view of Bortlein as is applied above, further in view of Artof et al. (US 20060259137 A1) hereinafter known as Artof.
Regarding claim 14 the Tsukashima Bortlein Fogarty Combination teaches the method of claim 1 substantially as is claimed,
but is silent with regards to the frame anchor directly engaging an inner circumference of the adjustable stabilizing ring.
However, regarding claim 14 Artof teaches wherein treatment of a native valve in which leaflets are replaced, can either compress the leaflets against the wall of the vessel (as is similar to what is taught by Bortlein), or that they can be removed as opposed to being compressed by the structures of the Combination since this is a known alternative in the art to deal with the diseased valves being treated. The Examiner points out that if the leaflets are cut away, the Combination teaches the frame anchor will directly engage an inner circumference of the adjustable stabilizing ring as is claimed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        10/15/21